EXHIBIT 10.3

LOGO [g29616ex10_4logo.jpg]

Our Ref: L/CCA(CP)/212/10/100073-78/F/51239

Date: 23rd April 2010

COGO GROUP, INC.

Dear Sirs,

 

Re:   General Banking Facilities   Borrower(s):  

(1)    Comtech Broadband Corporation Limited

   

(2)    Comtech International (Hong Kong) Limited

   

(3)    Hong Kong JJT Limited

   

(4)    Keen Awards Limited

 

 

 

We are pleased to confirm that the following banking facilities relating to
guarantee(s) provided by you in favour of us were made available to the above
Borrowers as at 23rd April 2010:

 

Facility(ies)   Amount   Overdraft   USD1,000,000.00  

n    Facility Utilized by all the Borrowers.

Trade Facilities   USD30,000,000.00  

n    Facility utilized by all the Borrowers.

n    The aggregate outstanding of the Facility utilized by Borrower 3 shall not
exceed
 USD10,000,000.00.

The facts above are given as at 23rd April 2010 without any responsibility or
liability whatsoever on the part of the Bank or its officials for or in respect
of any of such facts or any defect in or omission from such facts.

Yours faithfully,

For Bank of China (Hong Kong) Limited

 

 

LOGO [g29616g88y55.jpg]

 

Authorized Signature(s)

17/F, Bank of China Centre, Olympian City, 11 Hoi Fai Road, West Kowloon.

Website: www.bochk.com